53 N.J. 256 (1969)
250 A.2d 15
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
PAUL GORDON CARY, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued December 17, 1968.
Decided February 6, 1969.
*257 Mr. Arthur J. Timins, Assistant Prosecutor, argued the cause for plaintiff-appellant (Mr. Leo Kaplowitz, Union County Prosecutor, attorney; Mr. Arthur J. Timins on the brief).
Mr. Oscar F. Laurie argued the cause for defendant-respondent (Messrs. Lieb and Teich, attorneys; Mr. Howard Schwartz on the brief).
The opinion of the court was delivered PER CURIAM.
This case is before us for the second time. In State v. Cary, 49 N.J. 343 (1967), we approved an order of the trial court compelling the defendant, who had been indicted for murder, to submit to a voice recording for the purpose of "voiceprint identification," provided that on remand the voiceprint technique and equipment first be shown to be sufficiently accurate to produce results admissible as evidence. The police possessed a tape recording of a male voice telephoning the police station with information about the crime. After hearing, the trial judge concluded that "any identification opinion resulting [from a comparison of the tape to defendant's voiceprint] would not, as of this time, be admissible as evidence in this case." State v. Cary, 99 N.J. Super. 323, 334 (Law Div. 1968).
*258 At the argument on this appeal the State requested that the case be remanded for further expert testimony. We think that the interests of justice require that as complete a record as possible be compiled before a decision is made concerning the admissibility of such a new technique in the detection of crime. Cf. Jackson v. Muhlenberg Hospital, 53 N.J. 138 (1969). In light of the far-reaching implications of admission of voiceprint evidence, and in consideration of the fact that defendant is presently free on bail and has not suggested that he would be prejudiced by the delay, we remand to the trial court for further testimony.
The defendant may at his request, within reasonable limits, have at the State's expense additional experts appointed to act on his behalf.
Remanded.
For remandment  Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  6.
Opposed  None.